DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed 7/29/2022 has been placed of record in the file.
Claims 21, 27, and 33 have been amended.
The objection to the specification is withdrawn in view of the amendment.
The double patenting rejection remains of record.
Claims 21-40 are pending.
The applicant’s arguments with respect to claims 21-40 have been considered but are moot in view of the following new grounds of rejection.
The IDS filed 4/11/2022 has been considered.

Response to Amendment
Claims have been amended to further define the image to be displayed.  The amendment proves a change in scope to the independent claims as the independent claims now explicitly state that the second system generates the image, or the like.  However, none of the amended claims show a patentable distinction over the prior art as evidenced by the following new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-30 and 32-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sama (U.S. Patent Number 8,661,254) in view of Comparelli (U.S. Patent Application Publication Number 2012/0089471).
Sama disclosed techniques for authenticating a user using the user’s mobile device.  In an analogous art, Comparelli disclosed techniques for mobile device payment.  Both systems utilize a mobile device to assist in transaction processing between devices.
Regarding claim 21, Sama discloses a computer-implemented method, comprising: causing a computing device to capture an image displayed on a first system, wherein the image is obtained from a second system as a result of the first system submitting a request to the second system through a first communication channel (column 4, lines 31-47, mobile device acquires displayed challenge and challenge presented by service user is attempting to access, and column 7, lines 26-33, electronic computing device attempting to connect to service and authentication system handles request); determining a challenge code from the image (column 5, lines 19-36, challenge decoded); generating a response based at least in part on the challenge code and a first authentication information (column 5, lines 37-53, generates response as OTP, and column 9, lines 22-25, takes PIN as input); and submitting, from the computing device, the response to the second system through a second communication channel, different from the first communication channel, to verify the computing device to perform one or more operations provided by the second system (column 6, lines 19-28, response transmitted to authentication server out-of-band, and column 6, lines 32-36, verifies authenticity of response and user allowed access).  Additional support can be found at paragraphs 26-34 of Sama’s provisional application (61/419,640).
Sama does not explicitly state that the first system submitting the request is to generate the image.  However, generating images in such a fashion was well known in the art as evidenced by Comparelli.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the system of Sama by adding the ability to generate the image as provided by Comparelli (see paragraph 70, server generates QR code based on payment request).  One of ordinary skill in the art would have recognized the benefit that using QR codes in this way would assist in providing faster transactions for users (see Comparelli, paragraph 7).
Regarding claim 22, the combination of Sama and Comparelli discloses obtaining an indication of verification of the computing device to perform the one or more operations provided by the second system; and performing the one or more operations using at least one or more services provided by the second system based at least in part on the verification (Sama, column 6, lines 32-36, verifies authenticity of response and user allowed access).
Regarding claim 23, the combination of Sama and Comparelli discloses wherein the response is generated in accordance with a Challenge-Handshake Authentication Protocol (CHAP) (Sama, column 6, lines 7-18, challenge-response handshake).
Regarding claim 24, the combination of Sama and Comparelli discloses wherein the image comprises at least: a quick response (QR) code; a digital watermark; or a barcode (Sama, column 4, lines 31-42, QR code).
Regarding claim 25, the combination of Sama and Comparelli discloses wherein the computing device comprises at least a mobile device executing an application to capture the image displayed on the first system (Sama, column 4, lines 48-53, mobile device with reader application acquires image).
Regarding claim 26, the combination of Sama and Comparelli discloses wherein performing the one or more operations include using one or more resources provided by the second system (Sama, column 6, lines 32-36, user allowed access).
Regarding claim 27, Sama discloses a system, comprising: one or more processors (column 13, lines 17-37, CPUs); and memory (column 13, lines 17-37, memory) that stores computer-executable instructions that are executable by the one or more processors to cause the system to: obtain an image from a first system, wherein the image is obtained as a result of the first system submitting a request that causes a second system to present the image (column 4, lines 31-47, mobile device acquires displayed challenge and challenge presented by service user is attempting to access, and column 7, lines 26-33, electronic computing device attempting to connect to service and authentication system handles request); extract a challenge code based at least in part on the image (column 5, lines 19-36, challenge decoded); calculate a response based at least in part on the challenge code and a first authentication information (column 5, lines 37-53, generates response as OTP, and column 9, lines 22-25, takes PIN as input); and transmit the response to the second system through a first communication channel to verify the system to perform one or more operations provided by the second system (column 6, lines 19-28, response transmitted to authentication server out-of-band, and column 6, lines 32-36, verifies authenticity of response and user allowed access).  Additional support can be found at paragraphs 26-34 of Sama’s provisional application (61/419,640).
Sama does not explicitly state that the first system submitting the request causes the second system to produce the image.  However, generating images in such a fashion was well known in the art as evidenced by Comparelli.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the system of Sama by adding the ability to produce the image as provided by Comparelli (see paragraph 70, server generates QR code based on payment request).  One of ordinary skill in the art would have recognized the benefit that using QR codes in this way would assist in providing faster transactions for users (see Comparelli, paragraph 7).
Regarding claim 28, the combination of Sama and Comparelli discloses wherein the image is displayed on a webpage displayed on the first system (Sama, column 4, lines 31-42, webpage).
Regarding claim 29, the combination of Sama and Comparelli discloses wherein the image displayed on the webpage comprises at least: a confirmation screen; a field value to authorize the one or more operations; or a field value for a passcode (Sama, column 6, lines 23-26, user enters response on device presenting challenge).
Regarding claim 30, the combination of Sama and Comparelli discloses wherein the instructions to transmit the response to the second system further include instructions that, as a result of being executed by the one or more processors, cause the system to transmit a passcode to the second system, wherein the passcode is generated based at least in part on the first authentication information (Sama, column 5, lines 37-53, generates response as OTP, and column 9, lines 22-25, takes PIN as input).
Regarding claim 32, the combination of Sama and Comparelli discloses wherein the challenge code is determined from a digital watermark of the image (Sama, column 4, lines 61-66, watermarks).
Regarding claim 33, Sama discloses a system, comprising: one or more processors (column 13, lines 17-37, CPUs); and memory (column 13, lines 17-37, memory) that stores computer-executable instructions that are executable by the one or more processors to cause the system to: as a result of obtaining a request from a computing device, cause the image to be displayed on the computing device, the image encoding a first authentication information and enabling an authentication application to determine the first authentication information based at least in part on the image (column 4, lines 31-47, mobile device acquires displayed challenge and challenge presented by service user is attempting to access, and column 5, lines 19-36, challenge decoded); obtain a passcode generated based at least in part on the first authentication information (column 5, lines 37-53, generates response as OTP, and column 6, lines 19-28, response transmitted to authentication server out-of-band); and validate the authentication application based at least in part on the passcode and the first authentication information matching a second authentication information (column 6, lines 32-36, verifies authenticity of response and user allowed access).  Additional support can be found at paragraphs 26-34 of Sama’s provisional application (61/419,640).
Sama does not explicitly state the system to generate an image as a result of obtaining a request from a computing device.  However, generating images in such a fashion was well known in the art as evidenced by Comparelli.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the system of Sama by adding the ability to generate the image as provided by Comparelli (see paragraph 70, server generates QR code based on payment request).  One of ordinary skill in the art would have recognized the benefit that using QR codes in this way would assist in providing faster transactions for users (see Comparelli, paragraph 7).
Regarding claim 34, the combination of Sama and Comparelli discloses wherein the passcode is generated based at least in part on a first cryptographic seed that is obtained based at least in part on the first authentication information (Sama, column 5, lines 37-53, OTP generated based on information in challenge).
Regarding claim 35, the combination of Sama and Comparelli discloses wherein the first authentication information is usable to generate a plurality of passcodes while the authentication application is valid (Sama, column 1, lines 61-66, OTP changes to new value).
Regarding claim 36, the combination of Sama and Comparelli discloses wherein the memory further includes instructions that, as a result of being executed by the one or more processors, cause the system to provide access to one or more services as a result of validating the authentication application (Sama, column 6, lines 32-36, user allowed access).
Regarding claim 37, the combination of Sama and Comparelli discloses wherein the image further comprises a quick response (QR) code (Sama, column 4, lines 31-42, QR code).
Regarding claim 38, the combination of Sama and Comparelli discloses wherein the computing device comprises at least a mobile device executing the authentication application (Sama, column 4, lines 48-53, mobile device with reader application acquires image).
Regarding claim 39, the combination of Sama and Comparelli discloses wherein the passcode is a one-time passcode that comprises at least one or more alphanumeric characters (Sama, column 5, lines 37-53, generates response as OTP, and function involving integer N).
Regarding claim 40, the combination of Sama and Comparelli discloses the passcode is further generated based at least in part on a time value of the computing device (Sama, column 1, lines 61-66, OTP function of time).

13.	Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sama in view of Comparelli, further in view of Buer et al. (U.S. Patent Application Publication Number 2007/0130472), hereinafter referred to as Buer.
The combination of Sama and Comparelli disclosed techniques for authenticating a user using the user’s mobile device.  In an analogous art, Buer disclosed techniques for provisioning and generating one-time-passwords to be used in securing communications.  Both systems utilize one-time passcodes for user authentication.
Regarding claim 31, the combination of Sama and Comparelli does not explicitly state wherein the first authentication information is a cryptographic seed.  However, generating one-time passcodes in such a fashion was well known in the art as evidenced by Buer.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Sama and Comparelli by adding the ability that the first authentication information is a cryptographic seed as provided by Buer (see paragraph 37, uses encrypted seed value to generate one-time-password).  One of ordinary skill in the art would have recognized the benefit that using one-time passcodes would assist in protecting against online and computer-based attacks (see Buer, paragraph 3).

Response to Arguments
14.	The applicant’s argument about the rejection of dependent claim 35 may still be relevant and, as such, will be addressed herein.  In the remarks, the applicant argues that Sama does not teach “generating a plurality of passcodes”.  However, as cited in the rejection, Sama clearly teaches that after every use, the OTP may change to a new value.  Each OTP may be used for part of a transaction.  OTPs may also change as a function of time.  See again, Sama, column 1, lines 61-66.  Clearly, multiple different OTPs may continue to be generated during the same transaction.

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812. The examiner can normally be reached Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Victor Lesniewski/Primary Examiner, Art Unit 2493